Per Curiam.
Plaintiff, Marsha Haines, appeals from an order of the Wayne county circuit court granting summary judgment for defendants. Her suit is to receive benefits from a pension fund under which plaintiff alleges her deceased husband was protected.
Upon review of briefs and argument it appears that there are, upon the pleadings, disputed facts and disputed issues sufficient to require the taking of testimony. This case is reversed and remanded for further hearing on the merits.
Reversed and remanded.